[Cite as State v. Bass, 2012-Ohio-3275.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                    GREENE COUNTY

STATE OF OHIO                                   :
                                                :      Appellate Case No. 2011-CA-01
        Plaintiff-Appellee                      :
                                                :      Trial Court Case No. 2010-CR-220
v.                                              :
                                                :
MICHAEL BASS                                    :      (Criminal Appeal from
                                                :      (Common Pleas Court)
        Defendant-Appellant                     :
                                                :

                                            ...........

                                           OPINION

                               Rendered on the 20th day of July, 2012.

                                            ...........

STEPHEN K. HALLER, Atty. Reg. #0009172, by STEPHANIE R. HAYDEN, Atty. Reg.
#0082881, Greene County Prosecutor’s Office, 61 Greene Street, Xenia, Ohio 45385
      Attorney for Plaintiff-Appellee

REBEKAH S. NEUHERZ, Atty. Reg. #0072093, Marlow & Neuherz, LLC, 150 North
Limestone Street, Suite 218, Springfield, Ohio 45501
       Attorney for Defendant-Appellant

                                           .............

HALL, J.

        {¶ 1}     Michael Bass appeals from his conviction and sentence on one count of
attempted burglary and one count of voyeurism.

       {¶ 2}    Bass advances two assignments of error on appeal. First, he contends the trial

court erred in overruling his motion to suppress evidence obtained following his warrantless

arrest. Second, he claims the State presented legally insufficient evidence to support a

voyeurism conviction.

       {¶ 3}    The record reflects that Yellow Springs resident P.K. was alone in her

bedroom shortly after midnight on April 19, 2010. She heard a scratching noise at her

bedroom window. P.K. approached the window to investigate. Upon moving the curtain, she

saw a hand coming through the screen, which had been partially torn from the frame. P.K.

yelled, and the hand withdrew. She looked outside and saw a man running away. P.K. did not

recognize the individual, who was wearing a “hoodie.” She called the police.

       {¶ 4}    Officer Andrew Gault promptly responded to P.K.’s call and obtained a

statement from her. Gault and another officer, Timothy Knoth, also separately proceeded to a

residence at 457 Suncrest where they knew appellant Bass lived. They suspected him of being

the person outside P.K.’s window based on his admitted involvement in other similar

incidents. The two officers saw a bicycle and a backpack lying on the ground in Bass’s

backyard.

       {¶ 5}   After failing to locate Bass, Gault and Knoth moved their police cars out of

the vicinity. Gault and a supervising officer then returned to Bass’s backyard on foot, hoping

to catch him returning home. After two hours, they left. While walking away, Gault noticed

Bass standing alone under a street light near his house. Gault recognized Bass based on prior

encounters with him. Gault also noted that Bass’s clothing and appearance matched a general

description that had been provided by P.K. Without asking Bass any questions, Gault arrested
                                                                                              3


him.

       {¶ 6}    After being taken to the police station and advised of his Miranda rights, Bass

admitted being the person outside P.K.’s window. He was charged with attempted burglary

and voyeurism. After the trial court overruled a suppression motion, the matter proceeded to

trial. A jury convicted Bass of both charges. The trial court sentenced him to concurrent prison

terms of 12 months for attempted burglary and 60 days for voyeurism. The trial court also

designated him a Tier I sex offender. This appeal followed.

       {¶ 7}    In his first assignment of error, Bass contends the trial court erred in

overruling his pre-trial motion to suppress. Specifically, he challenges the trial court’s finding

that police had probable cause to arrest him and, as a result, that his incriminating post-arrest

statements were admissible.

       {¶ 8}    Bass claims he was arrested based on nothing more than an “assumption” he

was the person outside P.K.’s window and the fact that he fit a general description she

provided. These facts, Bass asserts, did not give Gault probable cause to believe he had

committed a crime. While not disputing that he may have been responsible for prior “peeping”

incidents, Bass insists that probable cause to arrest him was lacking here. Therefore, he

contends the trial court erred in failing to suppress the statements he made while in custody.

       {¶ 9}    “In order to have probable cause for an arrest, the officer must be aware of

facts sufficient to create a fair probability that the person to be arrested committed a crime.”

State v. McCoy, 2d Dist. Montgomery No. 20006, 2004-Ohio-5833, ¶ 16. A general

description of a suspect, standing alone, typically cannot establish probable cause because a

number of people reasonably might fit the description. State v. Marshall, 8th Dist. Cuyahoga
                                                                                             4


No. 39590, 1979 WL 210519, *4 (Nov. 15, 1979). Probable cause to arrest may exist,

however, where a person matching the suspect’s description is found in close proximity to the

scene of the crime. Id. When “used in connection with other evidence, a suspect’s criminal

history [also] can support a determination of probable cause.” State v. Shepherd, 4th Dist.

Scioto No. 07CA3143, 2008-Ohio-5355, ¶ 11.

       {¶ 10} During the suppression hearing, Officer Gault testified that he had

investigated another complaint of window peeping in Yellow Springs. (Suppression transcript

at 8, 34). Gault knew that Bass had been a suspect in the other case and had confessed to the

offense. (Id. at 9, 34). The peeping incident in which Bass confessed took place approximately

six months before the incident involving P.K. (Id. at 10).

       {¶ 11} According to Gault, P.K. described the person she saw outside her window as

being “of slim build; a male, five eight to five ten; wearing a baggie sweatshirt or hoody.” (Id.

at 24). Bass matched this description when Gault saw him under the street light. (Id. at 25).

Gault also recognized Bass on sight and knew of his prior window peeping. (Id. at 15, 25).

       {¶ 12} Gault testified that he had reason to believe Bass had fled the scene on the

night in question. According to Gault, Officer Thomas Knoth proceeded directly to Bass’s

residence while Gault spoke to P.K. As he left P.K.’s house, Gault received a call to assist

Knoth at Bass’s home, because Officer Knoth had reported seeing someone ride a bicycle into

Bass’s backyard. (Id. at 32-33, 35, 38). When they arrived in the backyard, however, the

officers failed to find the rider. Instead, they saw a bicycle and a backpack laying on the

ground near a path. (Id. at 35). They suspected that the rider had fled from Knoth. (Id. at 12).

Gault also knew that Bass frequently rode a bicycle around town. (Id.).
                                                                                            5


       {¶ 13} Gault further testified that Bass’s home was roughly a half-mile to one mile

from P.K.’s residence. (Id. at 32). He also testified that the streetlight where he found Bass

was about 75 feet away from Bass’s home. (Id. at 37). From the time Gault responded to

P.K.’s call (shortly after midnight) until the time he saw Bass under the streetlight

(approximately two hours later), Gault did not observe anyone else outside on the streets. (Id.

at 48-49).

       {¶ 14} The only other witness at the suppression hearing was police sergeant Thomas

Jones. According to Jones, Bass had been arrested “several times in the past” for voyeurism.

(Id. at 52). These prior incidents, which Bass had admitted, included window peeping. (Id. at

52-53). Jones testified that Bass “admitted to five times over a period of several months.” (Id.

at 53). At the time of the incident involving P.K., Jones had been trying to contact Bass

regarding an alleged probation violation for a voyeurism offense. (Id. at 52). Jones explained

that on the night in question he assisted Gault and Knoth in locating Bass. (Id. at 54).

       {¶ 15} After making factual findings consistent with the events set forth above, the

trial court reasoned as follows regarding probable cause to arrest:

               The Court will probably, in fairness to both parties, say this is a fairly

       close call. * * *

               The complainant in this case, and based upon the discussion with the

       complainant, the Court finds that the Yellow Springs Police Department could

       find that a felony had been committed and that would be attempted burglary.

               Based upon the description provided by the complainant, the Officer,

       approximately two hours later, saw an individual who fit exactly the
                                                                                      6


description, albeit a limited description, but it fit the description of this

Defendant here today.

          The Court notes of significant value the fact that at approximately 1:00

a.m. Sergeant Jones was at the residence of the Defendant, and during that time

period was able to determine that this Defendant was not home, was on the

street.

          It’s also of significant note to this Court that Yellow Springs is a

relatively residential location with very few people on the street at that hour of

the night. In fact, the record reflects that the Officer indicated he did not see

anyone else on the street, let alone someone who fits the description provided

by the complainant.

          The fact — and I find this relatively significant. The fact that Sergeant

Jones was able to establish the fact that the Defendant was somewhere on the

street from 1:00 a.m. until 2:30 allows this Court to draw a conclusion that the

person who was committing the offense at approximately 12:30 a.m. until 1:00

a.m., was on the street, and the person apprehended later, which the Court can

establish was on the street at least between 1:00 a.m. and 2:30 , fits the

description of the complainant and also turns out to be the Defendant.

          In addition to those considerations, the Court is aware that the

          Officers knew this particular accused; that is, Mr. Bass, and the

          nature of some behavior that he had been involved in going to

          residences, going onto the property of the residents for the
                                                                                              7


               purpose of committing the offense of Voyeurism.

               In other words, the behavior involved in that particular type of conduct

       is consistent with the nature and offense which the Yellow Springs Police

       Department was aware of on or about April 19th, 2010, at 12:30 a.m.

               I find that based upon those considered factors and in considering the

       totality of the circumstances, and I again emphasize, it’s a close call. However,

       the Court finds based upon those factors, the findings of fact, and considering

       those factors that I have stated for the record, that I do believe that there was

       probable cause to place the Defendant under arrest for those factors the Court

       has stated.

(Suppression hearing transcript at 79-81).

       {¶ 16} “In reviewing a decision of a trial court on a motion to suppress, an appellate

court gives broad deference to a trial court’s findings of fact. * * * But whether the facts found

by the trial court justify suppression of the evidence is a question of law subject to de novo

review.” State v. Anderson, 2d dist. Montgomery No. 24678, 2012-Ohio-441, ¶ 10. Having

reviewed the record, we find that Officer Gault had probable cause to arrest Bass.

       {¶ 17} The record reflects that P.K. saw a person matching Bass’s physical

description and wearing a hoodie outside her window. Gault and the other officers knew about

Bass’s history of window peeping. Gault also knew that Bass frequently rode a bicycle and

lived less than one mile from P.K. While Gault was interviewing P.K., Officer Knoth saw an

unidentified person ride a bicycle into Bass’s backyard. Although police could not catch the

individual, Gault and Knoth found the bicycle and a backpack laying on the ground. Knoth
                                                                                              8


reasonably believed the rider had fled from him. The only person Gault observed on the streets

of Yellow Springs that night was Bass, who was wearing a dark-colored hoodie, matched the

general physical description of the suspect, and had a recent history of window peeping. In our

view, these facts created a fair probability that Bass was the person who had been outside

P.K.’s window. Therefore, Gault had probable cause to arrest him. The first assignment of

error is overruled.

       {¶ 18} In his second assignment of error, Bass challenges the legal sufficiency of the

evidence to support his voyeurism conviction. Specifically, he contends the State presented no

evidence that he was trespassing outside P.K.’s window “for the purpose of sexually arousing

or gratifying himself” as required for a voyeurism conviction.

       {¶ 19} When a defendant challenges the sufficiency of the evidence, he is arguing

that the State presented inadequate evidence on at least one element of the offense to sustain

the verdict as a matter of law. State v. Hawn, 138 Ohio App.3d 449, 471, 741 N.E.2d 594 (2d

Dist.2000). “An appellate court’s function when reviewing the sufficiency of the evidence to

support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant’s guilt

beyond a reasonable doubt. The relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259,

574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 20}     With the foregoing standards in mind, we conclude that the State presented
                                                                                                                                     9


legally sufficient evidence to support Bass’s voyeurism conviction.1 Following his arrest, Bass

admitted to Sergeant Jones that he was the person outside P.K.’s window. (Trial transcript at

136). When Jones asked why Bass had attempted to remove the screen, Bass replied “that he

was very lonely, that he was trying to develop, find a relationship.” (Id. at 137). Bass later

stated that he had tried to remove the screen because he “wanted to look inside.” (Id. at 44).

Bass also told Jones “that he thought about sex almost on a daily basis, a regular basis, and he

described himself as being horny.” (Id. at 138). Bass made this remark while explaining why

he had been outside P.K.’s window removing the screen. (Id.). Finally, Bass admitted to Jones

that he “fantasized about going into a window and having sex with somebody.” (Id. at 139).

         {¶ 21} Bass’s actions and statements support the jury’s finding that he violated R.C.

2907.08(A), which provides: “No person, for the purpose of sexually arousing or gratifying

the person’s self, shall commit trespass or otherwise surreptitiously invade the privacy of

another, to spy or eavesdrop upon another.” Specifically, the State’s evidence established that

Bass trespassed to spy on P.K.for the purpose of sexually arousing or gratifying himself.

Therefore, his voyeurism conviction is supported by legally sufficient evidence. The second

assignment of error is overruled.

         {¶ 22} Having overruled both assignments of error, we affirm the judgment of the

Greene County Common Pleas Court.

                                                         .............


            1
            We also reject Bass’s untimely reliance on State v. Kulig, 37 Ohio St.2d 157, 309 N.E.2d 897 (1974), which he cites for the
 proposition that circumstantial evidence is insufficient to sustain a conviction unless the circumstantial evidence is irreconcilable with any
 reasonable theory of the accused’s innocence. The Ohio Supreme Court expressly overruled Kulig more than twenty years ago, holding that
 circumstantial evidence need not be irreconcilable with any reasonable theory of innocence. Jenks at 272-273.
                                         10


GRADY, P.J., and FROELICH, J., concur.




Copies mailed to:

Stephen K. Haller
Stephanie R. Hayden
Rebekah S. Neuherz
Hon. Stephen Wolaver